Citation Nr: 1428349	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Michael James Kelley


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1983 to June 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly combined and broadened the Veteran's psychiatric disorder claims (they were previously characterized as separate claims for service connection for PTSD and service connection for depression) to reflect a claim inclusive of other psychiatric disability also indicated within clinical records.

The Board notes that the Veteran's claim for entitlement to service connection for a low back disability was granted in a March 2014 rating decision.  Therefore, this issue is no longer on appeal and will not be addressed by the Board.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, supra, recent Court precedent requires that the Board consider whether the Veteran's more broadly characterized psychiatric disability, to include PTSD and depression, may be causally associated with service.  38 C.F.R. §§ 3.303, 3.304(f) (2013); Clemons.  As the Veteran has not yet received notice of this change in law, remand is therefore in order for additional notice and any indicated development with regard to the expanded claim.

With regard to the Veteran's acquired psychiatric disorder claim, the Board notes that in her August 2013 VA examination the Veteran indicated that she believed that her PTSD began before her service.  She further reported that she suffered sexual trauma as a child, including being raped when she was nineteen years old.  The examiner noted that the Veteran met the criteria for a DSM-IV PTSD diagnosis, but predicated the diagnosis on the Veteran's childhood abuse.  The Board notes that there was no mention of any depression, mental health problems or suicide attempts in the Veteran's entrance examination in October 1983.  However, during service the Veteran's service treatment records (STRs) reflect a history of depressive symptoms such as distress and depressed and anxious moods.  

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service. 38 U.S.C.A. § 1111. The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ('noted').  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). According to 38 C.F.R. § 3.304(b)(1), the term 'noted' denotes only such conditions that are recorded in examination reports.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption of soundness to apply is that the military entrance examination have been free and clear of any relevant diseases or disabilities).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute a notation of such condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began. 38 C.F.R. § 3.304(b)(1).

When no preexisting condition was noted upon entry into service, the burden falls on the government, not the Veteran, to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting disability will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disability. See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

'Clear and unmistakable evidence' is a more formidable evidentiary burden than the 'preponderance of the evidence' standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the 'clear and convincing' burden of proof, while a higher standard than a 'preponderance of the evidence,' is a lower burden to satisfy than that of 'clear and unmistakable evidence.').  It is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be 'undebatable.' Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)). 

As noted above, a review of the October 1983 entrance examination report shows no mental health problems noted.  In this situation, when no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  However, as the Veteran has indicated she suffered from PTSD prior to service, the Board finds that a medical opinion should be obtained as to whether there is clear and unmistakable evidence that her psychiatric disorder was a preexisting disability, and if so, whether there is clear and unmistakable evidence that it was not aggravated by her military service beyond the normal progression of the disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  While the August 2013 VA examiner opined that the Veteran had PTSD prior to being in service, he did not sufficiently address whether the Veteran's current psychiatric disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during service. 

In light of the evidence discussed above, the claims file should be returned to the August 2013 VA examiner to obtain a supplemental opinion.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the examiner who conducted the August 2013 VA examination is not available, or the designated examiner is unable to provide the requested opinion without examining the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated notice, to inform her of the evidence necessary to substantiate her claim for service connection for any current psychiatric disorders, to include depression and PTSD, and what evidence she is to provide and what evidence VA will attempt to obtain on her behalf.  Advise her of the bases of claim for PTSD, and those for psychiatric disorders other than PTSD in accordance with the Court's holding in Clemons. 

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Thereafter, forward the Veteran's claims file to the examiner who conducted the August 2013 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any psychiatric disorders present.  In regard to each OR any diagnosed condition, the examiner should specifically provide an opinion as to whether the condition clearly and unmistakably preexisted service. If so, the examiner should also provide an opinion as to whether there is clear and unmistakable evidence that the condition was not aggravated by service.

If the examiner finds that the Veteran has any current psychiatric disorder which did not clearly and unmistakably pre-exist service, he should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred or aggravated as a result of active service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  If the examiner finds that an examination of the Veteran should be conducted in order to render an adequate opinion, such should be afforded to the Veteran. 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's acquired psychiatric disorder claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



